Name: Council Regulation (EEC) No 851/81 of 1 April 1981 fixing the target price for milk and the intervention prices for butter, skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheeses for the 1981/82 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 90/6 Official Journal of the European Communities 4 . 4 . 81 COUNCIL REGULATION (EEC) No 851 /81 of 1 April 1981 fixing the target price for milk and the intervention prices for butter, skimmed ­ milk powder and Grana Padano and Parmigiano Reggiano cheeses for the 1981/82 milk year THE COUNCIL OF THE EUROPEAN COMMUNITIES, whereas the intervention prices for butter and for skimmed-milk powder are intended to contribute to the achievement of the target price for milk ; whereas it is necessary to determine price levels in the light of the overall supply and demand situation on the Community market in milk and the opportunities for disposal of butter and skimmed-milk powder on the Community and world markets ; Whereas the intervention prices for Grana Padano and Parmigiano Reggiano cheeses must be fixed in accor ­ dance with the criteria laid down in Article 5 (2) of Regulation (EEC) No 804/68 , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the 1979 Act of Accession , and in parti ­ cular Articles 3 (4) and 5 ( 1 ) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (2 ), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas, when fixing the common agricultural prices, account should be taken of the objectives of the common agricultural policy and of the contribution which the Community wishes to make to the har ­ monious development of world trade ; whereas the objectives of the common agricultural policy are in particular to secure a fair standard of living for the agricultural community and to ensure that supplies are available and that they reach the consumers at reasonable prices ; Whereas the target price for milk should bear a balanced relationship to the prices for other agricul ­ tural products and in particular to the prices for beef and veal , and be consistent with the proposed orienta ­ tion of cattle farming ; whereas it is also necessary, in fixing that price , to take account of the Community's efforts to establish a long term balance between supply and demand on the milk market , allowing for external trade in milk and milk products ; For the 1981 /82 milk year, the target price for milk and the intervention prices for milk products shall be as follows : ECU/100 kg 24-26(a) target price for milk (b) intervention price : butter skimmed-milk powder Grana Padano cheese :  of an age of between 30 to 60 days 317-84 132-45 317-20 384-27 418-87  of an age of at least six months Parmigiano Reggiano cheese of an age of at least six months Article 2 This Regulation shall enter into force on 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 April 1981 . For the Council The President G. BRAKS (&gt;) OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) Opinion delivered on 26 March 1981 (not yet published in the Official Journal ). ( 3 ) Opinion delivered on 25 and 26 March 1981 (not yet published in the Official Journal).